DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Atty Tener on 1/24/2022.

The application has been amended as follows: 

Claim 1 (Currently Amended). An electron imaging apparatus that is configured for an electron transfer along an electron-optical axis from a sample emitting electrons to an energy analyzer apparatus and comprises a first lens group on a sample side and a second lens group on an analyzer side and a deflector device that is configured to deflect the electrons in an exit plane of the electron imaging apparatus in a deflection direction perpendicular to the electron-optical axis, wherein: 

the second lens group provides a second reciprocal plane on the analyzer side of the second lens group and is configured to generate a second momentum distribution image of the momentum distribution of the electrons from the sample in the second reciprocal plane, and 
the first lens group is configured to generate the first Gaussian image in a front focal plane of the second lens group with such a small dimension that the second momentum distribution image generated by the second lens group is a parallel image.

Claim 16 (Currently Amended). An electron transfer method, wherein electrons from a sample are transferred by an electron imaging apparatus along an electron-optical axis to an energy analyzer apparatus, wherein the electrons pass in sequence through a sample-side first lens group and an analyzer-side second lens group and the electrons are deflected by a deflector device in an exit plane of the electron imaging apparatus in a deflection direction perpendicular to the electron-optical axis, wherein: 
the first lens group forms a first reciprocal plane inside the first lens group and a first Gaussian plane between the first and the second lens group and generates a first momentum distribution image of a momentum distribution of electrons from the sample in the first reciprocal plane and a first Gaussian image of the sample in the first Gaussian plane, 

the first lens group generates the first Gaussian image in a front focal plane of the second lens group with such a small dimension that the second momentum distribution image generated by the second lens group is a parallel image.

Election/Restrictions
Claims 1 and 16 are allowable. Claims 4, 7, 9, 18, 21, and 23, previously withdrawn from consideration as a result of a restriction requirement, include all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species A, B, and C, as set forth in the Office action mailed on 4/16/21, is hereby withdrawn and claims 4, 7, 9, 18, 21, and 23 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant invention is directed to transfer optics for an electron imaging or spectrometry device. The prior art teaches similar optics, see e.g. US 2018/0269054 A1. The instant invention is patentable over such prior art by its configuration of two lens groups, whereby the first lens group generates the first Gaussian image at a front focal plane of the second lens group with such a small dimension that the second momentum distribution image generated by the second lens group is a parallel image. Such a configuration is neither taught nor suggested in the prior art, which generally apply different focusing arrangements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881